DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4; 6-8; 10-11; and 15-19 as best understood and is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mironov et al.  (US 2017/0354184).
	As per claim 1: Mironov discloses an aerosol generating system 8 comprising: a liquid storage portion 4 at a mouth end 1 of the aerosol generating system 8, the liquid storage portion 4 configured to contain an aerosol generating substrate 41; a vaporizer (see fig. 3A; wherein the heating element is located) including a heating element 30 configured to heat the aerosol generating substrate 41 delivered to the heating element 30 via a liquid transfer element 44, the liquid transfer element 44 in fluid communication with the liquid storage portion 4; and one or more air flow channels 20A-B extending from one or more inlets 100A-B of the vaporizer (as shown in fig. 2), through the liquid storage portion 4 (as shown in fig. 1), and between a cover 5 and the liquid storage portion 4 (as shown in fig. 2).

As per claims 2-4; 6-8; 10-11; 15-19: Mironov discloses the aerosol generating system 8; wherein the one air flow channels 10 define an aerosol flow path 103 (see fig. 1) that extends at least from the heating element 30 to the mouth end 1; and wherein the one air flow channels 10 define an air flow path 105 through the one or more air flow channels extending from the one or more inlets 100A-B of the vaporizer to the mouth end 1 (see fig. 2); and wherein the air flow path 105 passes over an exterior surface of the liquid storage portion 4 (see fig. 3A; wherein the air flow path 105 goes on the side of the liquid storage portion before out the outlet opening 12); and wherein the aerosol flow path comprises an aerosol flow path inlet, the air flow paths comprise at least one air flow path inlet 100A-B, and the air flow inlet and the aerosol flow inlet are the same or different inlets; and wherein the cover is over at least the liquid storage portion 4 at the mouth end (as shown in fig. 3A); and wherein the cover comprises: a mouthpiece 1 defining the mouth end of the system, the mouthpiece 1 defining a mouth end opening 12 that forms a part of an air flow path and a part of an aerosol flow path (as shown in figs. 1-2); and wherein the liquid storage portion 4 comprises: a housing defining a passage 103 through a length of the housing (as shown in fig. 1); and wherein an aerosol flow path extends through the passage 103 (see fig. 1); and wherein the liquid storage portion 4 is replaceable; and wherein the liquid storage portion 4 and the heating element 30 are part of a replaceable cartridge; and a liquid transfer element 44 in contact with the heating element; and a vaporizing unit releasably coupleable to the liquid storage portion 4; and further comprising: a power supply section including, a power supply housing, and a power supply in the power supply housing, the power supply configured to supply power to the vaporizer (see Para. [0044]; wherein Conductive contacts 60, which are electrically coupled to a power source (not shown) located within main housing 5 are in electrical contact with corresponding contacts of heater 30, and supply the heater with the electrical current).

Claim(s) 1-4; 6-8; and 10-11 are as best understood and is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hon (US 2015/0034103).
As per claim 1: Hon discloses an aerosol generating system (as shown in fig. 1) comprising: a liquid storage portion 34 at a mouth end (out to the outlet 42) of the aerosol generating system, the liquid storage portion 34 configured to contain an aerosol generating substrate (see Para. [0015]); a vaporizer (as shown in fig. 2) including a heating element 40 configured to heat the aerosol generating substrate delivered to the heating element via a liquid transfer element 32 (see Para. [0019-0021]) , the liquid transfer element 32 in fluid communication with the liquid storage portion 34; and one or more air flow channels 56 extending from one or more inlets 18 of the vaporizer (see Para. [0018-0019]), through the liquid storage portion 34 (see fig. 1), and between a cover and the liquid storage portion (see fig. 3).

As per claims 2-4; 6-8; 10-11: Hon discloses the aerosol generating system; wherein the one air flow channels define an aerosol flow path 38 that extends at least from the heating element 40 to the mouth end 42; and wherein the one air flow channels 56 define an air flow path through the air flow channels (as shown in fig. 3) extending from the one inlets 18 of the vaporizer to the mouth end (air outlet 42); and wherein the air flow path passes over an exterior surface of the liquid storage portion (see fig. 3; wherein the air flow channel/path 56 passes over an exterior surface of the liquid storage portion 54); and wherein the aerosol flow path 36 includes an aerosol flow path inlet 18, the one or more air flow channels 56 include at least one air flow path inlet 18, and the air flow path inlet and the aerosol flow path inlet are same path inlets; and wherein the cover 14 is over at least the liquid storage portion 54 at the mouth end 42 (as shown in fig. 3); and wherein the cover 14 comprises: a mouthpiece (air outlet 42) defining the mouth end of the system, the mouthpiece defining a mouth end opening 42 that forms a part of an air flow path 56 and a part of an aerosol flow path 36; and wherein the liquid storage portion 34 comprises: a housing defining a passage through a length of the housing (as shown in figs. 1-2); and wherein an aerosol flow path 36 extends through the passage (as shown in fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5; 9; 12-14; and 20 as best understood and is/are rejected under 35 U.S.C. 103 as being unpatentable over Mironov et al. (US 2017/0354184).
As per claims 5; 12-13: Mironov discloses the aerosol generating system. However, Mironov does not explicitly disclose wherein the system is configured such that a volume of air that flows through the air flow path is less than a volume of air that flows through the aerosol flow path; and wherein a resistance-to-draw of the system is in a range of from 50 millimeters water gauge (mmWG) to 150 mmWG; and wherein the resistance-to-draw of the system is in a range of from 75 mmWG to 110 mmWG. 
Although, Mironov does not mention the range of the resistance-to-draw of the system or different air flow volume in different path. However, a person having ordinary skill in the art would know that having such limitation above can only deal with manufacture desire or different in dimension of the flow paths would generate different volume of air flow through those paths in order to provide more volume of air flow which can generate more aerosol to the users.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the aerosol generating system of Mironov by having the resistance-to-draw of the system is in a range of from about 50 millimeters water gauge (mmWG) to about 150 mmWG; and wherein the resistance-to-draw of the system is in a range of from about 75 mmWG to about 110 mmWG; and wherein the system is configured such that a volume of air that flows through the air flow path is less than the volume of air that flows through the aerosol path as taught by the instant invention to further provide different resistance-to-draw range and different volume of air flow in different flow path channel to provide different aerosol generate and to accommodate different users when using the device.
As per claims 9; 14: Mironov discloses the aerosol generating system; and the liquid storage portion 4 and the cover (fig. 3A). However, Mironov does not explicitly disclose wherein the liquid storage portion; and the cover comprises:Attorney Docket No. 24000PA-000039-US-COA1 - 41 -one or more detents extending from an exterior surface of the housing, the one or more detents forming at least a portion of the one or more channels.
On the other hand, Mironov discloses the liquid storage and the cover in cylindrical shape. However, a person having ordinary skill in the art would know that having other shapes, particular shapes as recite above can only deal with change in shape from the manufacture desire but still would not change the function of the aerosol generating system, since applicant have presented no explanation that these particular configurations of the detents are significant or are anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of providing one or more detents. Since, a change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the aerosol generating system of Mironov by having the liquid storage portion; and the cover comprises:Attorney Docket No. 24000PA-000039-US-COA1 - 41 -one or more detents extending from an exterior surface of the housing, the one or more detents forming at least a portion of the one or more channels as taught by the instant invention can only deal with change in shape but still would not change the function of the aerosol system after all.

As per claim 20: Mironov discloses the aerosol generating system; the vaporizer and the power supply (see fig. 3A). However, Mironov does not explicitly disclose wherein the power supply section is connected to the vaporizer via at least one of a threaded engagement, a snap-fit engagement, an interference-fit engagement, a magnetic engagement, or any combination thereof.
Although, Mironov does not explicitly mention the whichever method to connect/engage between the vaporizer section and the power supply section. However, a person having ordinary skill in the art would know that to connect/engage between two sections using either threaded/snap-in/snap-fit/interference fit/ magnetic are well known, common knowledge and commonly used in the art of vapor/e-cigarette to further securely, stability and reliability connection between the portions/parts.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the aerosol generating system of Mironov by having the power supply section is connected to the vaporizer via at least one of a threaded engagement, a snap-fit engagement, an interference-fit engagement, a magnetic engagement, or any combination thereof as taught by the instant invention to further provide a securely, stability and reliability connection between the portions/parts.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/             Examiner, Art Unit 2831                                                                                                                                                                                           /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831